Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.


                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2011-222

                                         APRIL TERM, 2012

 Robert Christian                                      }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Rutland Unit,
    v.                                                 }    Family Division
                                                       }
 Karen Lawton                                          }    DOCKET NO. 626-12-09 Rddm

                                                            Trial Judge: Cortland Corsones

                          In the above-entitled cause, the Clerk will enter:

       Husband appeals pro se from a final judgment of divorce. He contends the trial court
erred in: (1) dividing the marital property; (2) awarding wife spousal maintenance; and (3)
ordering the sale of certain tools and equipment. We affirm.

       The trial court’s findings may be summarized as follows. The parties were married in
October 1987 and separated in December 2009. They have one adult child, who was living with
wife in a one-bedroom apartment in Rutland at the time of the divorce proceedings. Husband
continued to reside in the marital home, a large house situated on 98 acres in Pittsford. Husband,
who was 60 years old at the time of the final hearing, is skilled in construction. Wife, who was
54 years old, has training and experience in interior design. Their primary employment during
the marriage was building and renovating houses.

        In 2006, the parties opened an ice cream shop in a barn on a previously subdivided 3.2-
acre commercial portion of the property. Wife invested about $150,000 in the business from an
inheritance. Husband suffered a significant injury later that year, and has been unable to work
since that time. Without husband’s labor the business failed and the shop closed in August 2007.
At the time of the divorce proceeding, husband was receiving weekly temporary total disability
workers’ compensation benefits of $1070. The trial court found that husband would continue to
receive such benefits for a significant period of time, and thereafter would be eligible for
permanent disability benefits. Husband had also received a $40,000 vocational rehabilitation
settlement, which he planned to use to obtain a degree in design and management. At the time of
the final hearing, wife had taken an entry-level job at a drug store earning about $9 per hour, and
was receiving food stamps and fuel assistance.

        Shortly before their marriage, the parties signed an antenuptial agreement which provided
that, in the event of divorce, they would waive any right to spousal maintenance and divide
equally all of the marital assets. The parties signed another agreement, or “final stipulation,” in
October 2009, a few months before the divorce complaint was filed. The stipulation provided
for sale of the Pittsford property as seven subdivided lots, although it had not yet been
subdivided, and committed the parties to paying thousands of dollars for the subdivision with
funds that they did not have. The court found that husband had dictated the terms of the
stipulation and that wife had agreed to it under duress. The court noted, in this regard, that
husband had been acting aggressively and verbally abusing wife during this period of time, and
wife later obtained a final relief from abuse order against husband.

         With respect to the parties’ principal asset, the Pittsford property, the court concluded
that the statutory factors supported an equal division of the proceeds of the sale. Although the
court found that a subdivision was probably not realistic, it gave the parties until May 1, 2011 to
accomplish any subdivision and list the property for sale on that basis, and thereafter ordered that
it be listed for sale as one parcel.1 The property was subject to two mortgages totaling about
$275,000, and was listed for property tax purposes at $543,200. The court awarded any net
proceeds from the sale of the 3.2-acre commercial portion of the property to wife, although the
court noted that the property was mortgaged and under foreclosure and that the parties did not
expect to receive any net proceeds. The court further awarded an equitable division of the
parties’ personal property, ordering the sale of their business equipment and tools and a fifty-
fifty division of the proceeds. The court awarded husband his $40,000 vocational rehabilitation
settlement from his workers’ compensation case, as well as his expected future permanent
disability benefit.

        The court awarded wife spousal maintenance, finding that she lacked sufficient income to
provide for her reasonable needs and that there was a substantial disparity in the parties’ income,
while also noting that wife was skilled in interior design and with additional time and training
could get reestablished in her field. The court found that husband had a limited ability to pay
maintenance because of the carrying costs of the marital real estate, but further found that his
financial position would improve significantly once the property sold. Accordingly, the court
awarded spousal maintenance to wife for a period of seven years, consisting of $100 per month
until the property sold, and increasing to $1000 per month after the sale of either the property as
a whole or the first parcel if subdivided.

        In awarding the marital property and spousal maintenance, the court acknowledged that
the antenuptial agreement purported, among other provisions, to waive spousal maintenance.
The court concluded, however, that it would be unconscionable to enforce the agreement, noting
that wife was earning very little and required public assistance simply to survive. In so ruling,
the court relied on this Court’s decision in Bassler v. Bassler, where we required “some level of
unconscionability” to bar enforcement of an otherwise valid antenuptial agreement, observing
that an agreement which would leave a spouse “a public charge or close to it, or which would
provide a standard of living far below that which was enjoyed . . . during the marriage would
probably not be enforced by any court.” 156 Vt. 353, 361-62 (1991) (quotation omitted). The
trial court also declined to enforce the stipulation, observing that it was “based upon a 7 lot
subdivision that does not exist,” would cost at least $70,000 in additional fees that the parties did
not have, and was signed by wife “under duress.” See Pouech v. Pouech, 2006 VT 40, ¶ 19, 180
Vt. 1 (recognizing trial court’s authority in divorce proceeding to reject parties’ stipulation “on


       1
         Although the court’s opinion gives the date as May 1, 2010, this was apparently a typo,
and should have read May 1, 2011.

                                             2
grounds that it was inequitable” as well as on the basis of “duress [or] unconscionable
advantage”).

        Husband’s pro se brief on appeal asserts the trial court erred in declining to enforce the
parties’ antenuptial agreement and the 2009 stipulation in dividing the property and awarding
maintenance. Husband’s one-page argument, however, contains only a few specific claims.
Husband notes that both parties were represented by counsel and signed the antenuputial
agreement voluntarily. The trial court here recognized these facts, but concluded that
enforcement of the agreement would be unconscionable in light of wife’s circumstances.

        Concerning the stipulation, husband asserts that wife authored the stipulation and entered
into it voluntarily, contrary to the court’s findings that husband dictated its terms and that wife
signed under duress. Husband’s brief contains no specific citations to the record to support this
claims, however, and we therefore discern no basis to disturb the findings. See In re S.B.L., 150
Vt. 294, 297 (1988) (“It is the burden of the appellant to demonstrate how the lower court erred
warranting reversal. We will not comb the record searching for error.”). Moreover, in order to
evaluate whether the trial court’s finding that wife signed under duress was supported by
sufficient evidence in the record, we would need to review the transcript from the hearing. When
a party appealing to this court makes arguments that require us to review the transcript in order
to make an informed decision, that party must provide the transcript; if the appealing party
doesn’t order a transcript, he or she cannot win on the basis of any arguments with respect to
which we need to review the transcript. See Appliance Acceptance Co. v. Stevens, 121 Vt. 484,
488 (1960) (“It is the burden of the party challenging a ruling to furnish the reviewing court a
transcript of the proceeding involved. . . . To omit to incorporate into the record on appeal the
transcript of applicable testimony . . . is to forfeit review of questions requiring reference to the
transcript.”); see also V.R.A.P. 10(b)(2) (“If the appellant intends to urge on appeal that a finding
or conclusion is unsupported by the evidence or is contrary to the evidence, the appellant shall
include in the record a transcript of all evidence relevant to such finding or conclusion.”).

        Lastly, husband contends the court erred in ordering the sale of the equipment and tools.
He has supplied two pages of wife’s testimony at a pretrial hearing in which she concedes the
entirety of the proceeds to husband. However, absent the transcript as a whole and, more
significantly, the transcript of the trial proceedings which husband has waived, we are unable to
find that the court’s order lacked a factual basis. We note, moreover, that the court stated in its
decision that the proceeds of the sale would provide an essential source of liquid assets for wife
pending the sale of the real estate. We also note that husband challenged the award on the same
basis in a post-judgment motion which the trial court denied. In its written ruling, the court
explained that it had reviewed the pretrial hearing transcript, which showed that the parties were
behind on their mortgage payments on the commercial property at the time and that wife had
conceded the proceeds from the sale of the equipment to husband in order to save the property.
In any event, husband did not sell the equipment or make the payments, and the property went
into foreclosure. The court thus found that wife had not waived her claim against the property at
the final divorce hearing. Husband has not challenged these findings on appeal. Accordingly,
we find no error in the personal property award.

       We note, finally, that husband’s reply brief contests several statement in appellee’s brief;
none of the points that he raises undermines the trial court’s essential findings and conclusions.


                                             3
Husband also claims in his reply brief that the tools and equipment were largely his separate
property which he hoped to leave to his other children, but the claim is unsupported by any
citation to the record. Accordingly, we find no basis to disturb the judgment.2

       Affirmed.

                                                 BY THE COURT:


                                                 _______________________________________
                                                 Paul L. Reiber, Chief Justice

                                                 _______________________________________
                                                 Marilyn S. Skoglund, Associate Justice

                                                 _______________________________________
                                                 Beth Robinson, Associate Justice




       2
          During the pendency of this appeal, husband filed a motion with the Court to enforce
the provision in the final divorce judgment ordering the listing and sale of the Pittsford property.
Husband’s motion should be filed in the first instance in the trial court.



                                             4